Citation Nr: 0937156	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma (SCC) of the right hand, chest, face, and arm.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition, and if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, and a February 2008 rating decision of the VA RO in 
Boston, Massachusetts.  The June 2006 rating decision denied 
the Veteran's petition to reopen his claim for service 
connection for a right knee condition, and the February 2008 
rating decision denied service connection for squamous cell 
carcinoma of the right hand, chest, face, and arm.  In March 
2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

Regardless of the RO's actions regarding reopening the 
Veteran's right knee condition claim, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).

In July 2009, the Veteran submitted additional evidence in 
support of his SCC claim.  As the Board herein grants this 
claim in full, a remand to the RO for consideration of the 
newly submitted evidence is not required as there is no 
prejudice to the Veteran in adjudicating the claim.

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's SCC was incurred in, or caused by, his 
military service.

2.  The Veteran's claim of entitlement to service connection 
for a right knee condition was denied by a December 1970 
rating decision.  He did not appeal.

3.  The evidence received since the December 1970 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for a right knee 
condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for SCC have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008). 

2.  The December 1970 rating decision that denied entitlement 
to service connection for a right knee condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the December 1970 rating decision 
is new and material; the claim of entitlement to service 
connection for a right knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In regard to his SCC claim, because the Board 
grants service connection for this condition, representing a 
complete grant of the benefit sought on appeal, any 
deficiency in VA's compliance is deemed to be harmless error, 
and any further discussion of VA's responsibilities is not 
necessary.  In regard to his right knee condition claim, 
because the Board reopens the claim and remands it for 
further development, a discussion of VA's duties to notify 
and assist is not necessary.  

II.  Service Connection

The Veteran contends that service connection for SCC is 
warranted because he was exposed to extreme sunlight and 
suffered several severe sun burns during service.  In support 
of this contention, the Veteran has submitted a pamphlet from 
his doctor titled "Squamous Cell Carcinoma, the Second Most 
Common Skin Cancer," which states that SCC usually remains 
confined to the epidermis for some time; that chronic sun 
exposure to sunlight causes most cases of SCC; and that 
anyone with a substantial history of sun exposure can develop 
SCC, but people with fair skin, light hair, and 
blue/green/gray eyes are at the highest risk.  In this 
regard, the Veteran has indicated that he has fair skin, 
light hair, and blue eyes.  The Veteran has also reported 
that literature given to him by his doctor indicated that SCC 
formation occurs 35 to 40 years prior to the time that is 
noticeable on the surface of the skin, and that such a time 
frame would place him in service in the South Pacific.  The 
Board notes that the Veteran's military occupational 
specialty (MOS), as noted on his DD-214, was as a supply 
administrative man.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, SCC.  Post-
service, the Veteran sought treatment for SCC from Dr. Allen 
Berlinger and Dr. John Frasca in the 1990s; however, these 
records have since been destroyed and are therefore 
unavailable for review.  The Veteran sought treatment for SCC 
from Dr. Louis Kuchnir in March 2007.  Dr. Kuchnir reported 
that the Veteran was being treated for SCC of his right hand, 
as well as extensive pre-cancerous sun damage on the face and 
arms.  Dr. Kuchnir stated that these conditions were 
certainly caused by ultra-violet (sunlight) exposure, and 
provided the opinion that there was a high probability that 
military-related sun exposure contributed to his current SCC.  

At his March 2009 hearing, the Veteran reported that as a 
supply clerk he was frequently outside loading and unloading 
trucks without a shirt on because it was very hot.  He also 
reported that he quite a few severe sunburns from playing 
basketball and football outside without a shirt on and that 
he got his worst sunburn on the boat ride back from Korea.  
The Veteran indicated that he was not provided with sun 
protection at any point during service, although he stated 
that he went to the Post Exchange (PX) on several occasions 
during service to get sunburn spray/cream.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's SCC was caused by in-
service sun exposure.  The Veteran is competent to report 
having severe sunburns during service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge.  Such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal 
knowledge whether he had sunburns during service.  Moreover, 
there is no reason to doubt the credibility of the Veteran in 
reporting exposure to sunlight during service.  His records 
are internally consistent, and it is facially plausible that 
he was exposed to extreme sunlight while in service, 
especially given his duties loading and unloading trucks as a 
supply clerk.  Further, the Veteran's private doctor, Dr. 
Kuchnir, provided the opinion that there was a high 
probability that military-related sun exposure contributed to 
his SCC.   

Therefore, the Veteran meets all of the elements required for 
service connection.  He currently has SCC, and he has 
consistently reported the incidents in service which caused 
his SCC, as is evidenced by his private treatment records, 
statements supporting his claim, and hearing testimony, and 
which is further bolstered by his MOS as a supply 
administrative man.  Finally, Dr. Kuchnir has attributed the 
Veteran's SCC to his time in service, thereby providing the 
necessary nexus between the claimed in-service injury and the 
present disability.

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claim for service 
connection for SCC is granted.  


III.  New and Material Evidence

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In December 1970, the RO denied the Veteran's claim for 
service connection for a right knee condition on the grounds 
that, although service treatment records showed that the 
Veteran had a history of a right knee injury prior to service 
and a history of intermittent locking of the right knee 
during service, there was no evidence that a right knee 
condition was incurred during or aggravated by service, as a 
June 1970 examination was within normal limits and his 
October 1970 separation examination was negative for any 
right knee condition.  The Veteran was notified of this 
decision and of his appellate rights by a letter dated 
December 14, 1970.  He did not appeal.  Therefore, the 
December 1970 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

At the time of the December 1970 decision, the evidence of 
record included the Veteran's service treatment records dated 
from June 1968 to October 1970.  

The Veteran filed a claim to reopen in November 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

Evidence obtained since the December 1970 rating decision 
includes treatment records from Dr. Patrick R. McSweeney 
dated from April 2004 to May 2005, and treatment records from 
Dr. Alicia M. McKersie dated in December 2004 and November 
2006.  In a treatment note dated in November 2006, Dr. 
McKersie noted the Veteran's report of having a partial tear 
of the right knee ligament 30 years prior during service that 
healed without surgical intervention, and reported that the 
Veteran currently showed signs of DJD of the right knee 
consistent with osteoarthritis.  Dr. McKersie went on to 
suggest that a significant injury 30 years prior may have 
increased his risk of developing arthritis of the right knee 
joint.     

The Veteran's claim was previously denied because there was 
no evidence that his right knee condition was incurred 
during, or permanently worsened by, service.  The evidence 
submitted since December 1970,  particularly Dr. McKersie's 
opinion that his current right knee condition was possibly 
related to an in-service knee injury, indicate that the 
Veteran's current right knee condition may have been incurred 
during, or aggravated by, military service.  This evidence is 
new in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the Veteran's claim, namely 
that the Veteran's right knee condition was caused or 
aggravated by military service.  The additional evidence 
being both new and material, the claim for service connection 
for a right knee condition is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

Service connection for squamous cell carcinoma is granted. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
right knee condition, further evidentiary development is 
necessary before the merits of the claim may be addressed.

The Veteran contends that his current right knee condition 
was caused or aggravated by his military service.  
Essentially, the Veteran has two causal theories regarding 
his currently diagnosed right knee condition: 1) this 
condition did not pre-exist service, but rather, was caused 
by service, and 2) this condition existed prior to service, 
but was permanently worsened by service.  

Notably, an abnormality of the lower extremities was not 
noted on the Veteran's June 1968 entrance examination.  
However, his June 1968 report of medical history notes a 
history of a trick or locked knee and indicates that the 
Veteran had a prior knee injury in 1967.  There was no 
complaint on examination and no limitation of motion.  In 
this regard, the Board notes that only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  38 C.F.R. 3.304(b).  A history of the pre-service 
existence of a condition does not constitute a notation of 
such condition, but will instead be considered together with 
all other material evidence in determining the inception of 
such condition.  See 38 C.F.R. 3.304(b)(1).  

Service treatment records also reveal that, in June 1970, the 
Veteran sought treatment for a 2 year history of intermittent 
locking of the right knee that required him to stop and 
straighten it out.  The doctor noted that the Veteran had a 
negative physical examination, with full range of motion, 
intact ligaments, and no effusion, and that x-rays taken at 
that time were within normal limits.  The doctor also stated 
that the Veteran had several knee injuries in the past, 
including a twisting injury 2 months earlier.  The examiner 
diagnosed the Veteran with a probable old torn meniscus.  
Finally, the Veteran's October 1970 separation examination 
was negative for any reports of a right knee disability.  

Post-service, the Veteran has been diagnosed with a chronic 
right knee injury (likely DJD), signs of patellar traction 
spur of the right knee, and signs of DJD of the right knee 
consistent with osteoarthritis.  Additionally, as noted 
above, 
in November 2006, Dr. McKersie suggested that a significant 
injury 30 years ago "may have" increased the Veteran's risk 
of developing arthritis of the right knee joint.     

At his March 2009 hearing, the Veteran reported that he 
injured his knee during service in May 1969 when he slipped 
on water while unloading ships in Okinawa.  Additionally, the 
Veteran stated that he re-injured his knee when he slipped 
and fell while playing football the next fall, and that his 
knee bothered him when he played basketball during service.  
He stated that he was placed on light duty on several 
occasions as a result of his knee injuries, and indicated 
that he went to the infirmary on two to three occasions while 
he was stationed in Okinawa and at least once when he was 
stationed at Camp Lejeune in North Carolina.  

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, it is incumbent on 
the Board to remand this matter to supplement the record 
prior to adjudicating this claim.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).  

On remand, efforts should also be undertaken to locate any 
additional service treatment and service personnel records.  
The Board is specifically interested in any treatment records 
pertaining to a right knee injury and any related physical 
profiles that the Veteran was placed on during service.  
Efforts should also be undertaken to obtain the Veteran's 
treatment records from Dr. Francis Burke dated in 1967 and 
from Dr. Hellar.

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel 
Records Center and/or any other indicated 
agency, and request copies of the 
Veteran's complete service personnel 
records and service treatment records, 
including all clinical records.  The Board 
is particularly interested in records from 
treatment for a right knee injury and/or 
any physical profiles that the Veteran was 
placed on while he was stationed in 
Okinawa and at Camp Lejeune in North 
Carolina.  

2.  Make arrangements to obtain the 
Veteran's treatment records from Dr. 
Francis Burke dated in 1967 and from Dr. 
Hellar.

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide a diagnosis 
for all right knee conditions found to be 
present.  

Concerning any current right knee 
disorder, please indicate whether its 
clinical onset was prior to service from 
October 1968 to October 1970.  If so, is 
there any factual evidence which supports 
a conclusion that during military service 
the pre-service right knee disorder 
underwent an identifiable permanent 
increase in severity which was beyond its 
natural progression?

Is it at least as likely as not (50 
percent or greater probability) that any 
current right knee condition had its 
clinical onset during service from October 
1968 to October 1970?  

If any current right knee disorder had its 
clinical onset after service, is it at 
least as likely as not (50 percent or 
greater probability) that it was caused by 
an in-service injury?

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


